DETAILED ACTION
WITHDRAWN REJECTIONS
1.	The 35 U.S.C. 112, second paragraph rejection of Claim 1, of record on page 2 of the previous Action, is withdrawn.

2. 	The 35 U.S.C. 103(a) rejection of Claims 1 – 10 and 12 – 14 as being unpatentable over Hermel – Davidock (U.S. Patent Application Publication No. 2013/0095335 A1), of record on page 2 of the previous Action, is withdrawn.

NEW REJECTIONS
Claim Rejections – 35 USC § 103
3.       The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4. 	Claims 1 – 10, 12 – 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel et al (U.S. Patent Application Publication No. 2006/0246242 A1).
With regard to Claims 1 and 16, Siegel et al disclose a film (paragraph 0133) comprising an exterior layer, an interior layer, therefore a layer A,  and an intermediate layer, therefore a layer B, between the exterior and interior layers, that  delaminates or provides easy opening (paragraph 0149); each the layers may be formed of polyolefins selected from a group that includes LDPE or  polypropylene (paragraph 0153). It would have been obvious for one of ordinary skill in the art to provide for an intermediate layer that delaminates and provides easy 
With regard to Claim 2, the claimed seal strength would therefore be obtained.
With regard to Claims 4 – 5, Layer A further comprises linear low density polyethylene (paragraph 0153).
With regard to Claims 6 – 7, the exterior layer would therefore constitute a Layer C having a bottom facial surface and a top facial surface, that is in adhering contact with the bottom facial surface of Layer B.
With regard to Claim 8, a barrier layer is disclosed (paragraph 0139).
With regard to Claims 9 – 10, packaging is disclosed that is a pouch (paragraph 0145).
.

5. 	Claims 11 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Siegel et al (U.S. Patent Application Publication No. 2006/0246242 A1) in view of Niven (U.S. Patent Application Publication No. 2015/0290085 A1).
Siegel et al disclose a package as discussed above. With regard to Claims 11 and 15, Siegel et al fail to disclose blister packaging comprising the top facial surface of Layer A sealed to a tray.
Niven teaches blister packaging comprising a film sealed to a tray for the purpose of providing a package for medication (paragraph 0085).
It therefore would have been obvious for one of ordinary skill in the art to provide for blister packaging comprising the disclosed film, therefore the top facial surface of Layer A, sealed to a tray in order to provide a package for medication as taught by Niven.
 

ANSWERS TO APPLICANT’S ARGUMENTS
6.	Applicant’s arguments regarding the rejections of the previous Action have been considered and have been found to be persuasive. The rejections are therefore withdrawn. The new rejections above are directed to amended Claims 1 – 2 and 4 – 16.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC A PATTERSON whose telephone number is (571)272-1497.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached on 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/MARC A PATTERSON/Primary Examiner, Art Unit 1782